Shea, J.,
dissenting. I agree with Part I of the majority opinion, rejecting Hanover’s subrogation claim for failure to bring suit within one year after the loss in accordance with the standard policy provision implicitly contained in Fireman’s binder agreement by virtue of General Statutes 38-98.* 1 I disagree, however, with the grounds upon which the majority in Part II relies to affirm the denial of Hanover’s claim of contribution, which the trial court considered despite the failure to plead it.
The majority eschews reliance upon the only ground specifically articulated in the memorandum of decision for denying the contribution claim: “The plaintiff acted as a volunteer when it made full payments to [Anthony’s], the insured.” Because I disagree with the *357grounds advanced by the majority to support the judgment, I must express my agreement with the more recent cases and commentators2 that have rejected the application of the volunteer doctrine in a situation like this one in which the insurer seeking contribution has no basis for contesting its own coverage of the entire loss except that the pro rata clause in its policy may obligate it to pay only a portion thereof if a dispute over duplicate coverage by another insurer is ultimately resolved by a finding of such coverage, as in this case. Adherence to the volunteer doctrine in such circumstances would encourage insurance companies to withhold payments until disputes involving other insurance were resolved in court. It would often compel the insured to bring suit for breach of contract against both insurers when one of them would have paid the entire loss but for concern over preserving its claim for contribution. As one commentator has indicated, the application of the volunteer doctrine in the pro rata clause context stems from “[a] failure to perceive clearly that contribution is based on unjust enrichment.”3 G. Palmer, Law of Restitution (1978) § 1.5 (d).
*358The majority appears to construe the supplemental memorandum of decision responding to the motion for articulation of the reasons for denying contribution as basing that determination on alternative grounds independent of the volunteer doctrine, which the trial court relied on expressly. The inclusion in the memorandum of a quotation defining contribution as involving “a claim for reimbursement of a share of a payment necessarily made by the claimant which equitably should have been [made] by others”; (emphasis added) Kaplan v. Merberg Wrecking Corporation, 152 Conn. 405, 412, 207 A.2d 732 (1965); indicates explicitly that the court relied on the volunteer doctrine, but sheds no light upon whether any other equitable considerations entered into the decision. Similarly, the general statement that “[t]he [trial] court finds no compelling reasons from the evidence adduced at trial to find contribution in this case” hardly suggests that any of the alternative grounds relied on by the majority as possible bases for the decision were ever considered by the trial court.
The majority declares that “[t]he facts in this case that shed light on the equities between the parties support the trial court’s denial of relief to Hanover” and proceeds to speculate that the court “might have assigned some weight” to two factors: (1) the failure to bring suit within one year after the loss as required by the standard policy clause incorporated into the binder agreement by § 38-98; and (2) the “entirely fortuitous and unanticipated” circumstance that both the old and the new insurance coverage were in effect at the time of the loss. The majority does not indicate that either or both of these possible grounds for the decision would have necessitated as a matter of law the denial of contribution, but only that the trial court was not “required to conclude that Hanover had established an equitable basis for a right to contribution.”
*359Before addressing the merits of the two grounds advanced by the majority, I must object to the speculation in which it has indulged by assuming that the trial court ever considered either of them as a basis for the decision or weighed them against an otherwise viable contribution claim. The vague allusions to equity in the memorandum of decision may readily be viewed as relating to the validity of the contribution claim simply on the basis of the volunteer doctrine, which has generally been regarded as an equitable principle. Appellate review of a trial court decision should not be conducted in the same manner as when a jury verdict is challenged for lack of evidence, necessitating a search of the record for any conceivable basis to support the jury finding. Practice Book § 4059, by requiring in nonjury trials that the court “state its decision on the issues in the case,” including “its conclusion as to each claim of law raised by the parties,” contemplates that appellate review will be conducted on the basis of the grounds actually relied upon by the trial court. Only when a ground not considered by the court would determine the outcome of an appeal as a matter of law should an appellate court rest its judgment thereon, a circumstance the majority does not claim to exist in this case. Instead of speculating that the court in this case might have relied upon matters not specified in the memorandum, we should exercise our authority pursuant to Practice Book § 4061 to order a further articulation by the trial court of the grounds it relied upon apart from the volunteer doctrine.
With respect to the merits of the first proposition advanced by the majority, that § 38-98, the one year limitation established as a term of the insurance binder, “arguably” may apply to Hanover’s equitable contribution claim just as it applies to its subrogation claim, I must express my disagreement. The majority overlooks the classic distinction between an action on the *360contract, such as subrogation, which § 38-98 unquestionably governs, and an action for contribution, which is based on the equitable principle of unjust enrichment. The statute does not purport to apply to anything but the terms of the insurance contract. Equitable claims of contribution or indemnification, which do not arise until payment to the insured has been made, should not be governed by a provision limiting the period for suit to one year from the date of the loss. Even if § 38-98 were to be given some force by analogy in determining the time reasonably to be allowed for seeking contribution, it would be necessary to weigh all of the factors involved, including Fireman’s dilatory tactics in failing to respond promptly to Hanover’s inquiry about the binder, before deciding whether the delay here was unreasonable. We should not speculate that the trial court found laches when there is no mention of that subject in the memorandum of decision.
As for the “additional equitable consideration” that the trial court “might have taken notice of,” that the overlap in coverages was fortuitous, I see no basis for viewing it as a justification for denying Hanover’s claim. Fireman’s was entitled to charge a premium from the date of the oral binder and was no less bound than Hanover to pay the loss when it occurred on February 3,1983, as the trial court determined. In any event, there is nothing in the memorandum of decision to indicate that the trial court ever considered this second ground speculatively attributed to it by the majority or weighed it against the equities involved in Hanover’s contribution claim. This court cannot perform functions that are plainly those of the trial court.
Accordingly, I dissent.

 See footnote 2 of the majority opinion.


 See footnote 11 of the majority opinion; see also A. Windt, Insurance Claims and Disputes (2d Ed. 1988) § 10.16; G. Palmer, Law of Restitution (1978) § 1.5 (d).


 “A failure to perceive clearly that contribution is based on unjust enrichment leads, on occasion, to undesirable decisions. An example is provided by cases in which policies of two insurers cover the same loss, with each policy containing a pro rata clause. The effect of such a clause is that the liability of each insurer is limited to his portion of the total coverage. If one insurer pays more than his share, some courts have denied contribution, even though the payment was made in such circumstances that in other contexts restitution would be granted because of the benefit conferred on the other insurer. Thus, in one case the entire loss was paid by an insurer who was unware of the fact that the insured carried other insurance. In general terms, one person has paid the obligation of another in the mistaken belief that he is paying his own obligation. The right to restitution is clear and in other settings is nearly always recognized. But in the case in question, contribution was refused; such relief is available, the court said, only when the payor discharges a ‘common burden, obligation or liability.’ ” G. Palmer, Law of Restitution (1978) § 1.5 (d).